Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 5/16/2022.
In the Instant Amendment, Claim(s) 1, 8 and 15 has/have been amended; Claim(s) 1, 8 and 15 is/are independent claims. Claims 1-20 have been examined and are pending in this application.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks (pages 8 and 9) that Shibata does not recognize that multiple imaging sensors themselves can have different gains, and Shibata is not directed to identifying a gain map that identifies the relative gains of multiple imaging sensors with respect to one another. Rather, Shibata discloses that a slide is moved within a microscope so that multiple images of the slide can be captured (apparently using the same imaging device). As a result, Shibata cannot disclose or suggest obtaining input images captured using multiple imaging sensors (where at least two of the imaging sensors have different gains) and producing a final gain map that identifies relative gains of the imaging sensors with respect to one another. For at least these reasons, Claim 1 and its dependent claims are patentable. For similar reasons, Claims 8 and 15 and their respective dependent claims are patentable. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Shibata does teach combining the sub-image gain maps to produce a final gain map identifying relative gains of the imaging sensors with respective to one another (Figs. 5-8; paras. 0046-0056, 0072; combining the gain maps A-I to generate a final gain map 601 identifying relative gains of the imaging sensors/pixels with respective to one another to correct shading caused by unnatural image signals at the border pixels/imaging sensors of the image sensor so that uniform fluorescence sample can be obtained). Thus, Shibata does teach the features as claimed in claim 1, 8 and 15.
Applicant’s arguments with respect to the new feature “at least two of the multiple imaging sensors having different gains” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 10-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al  (US 2013/0329033 A1) in view of Takeda (US 20140027620 A1).
Regarding claim 1, Shibata teaches A method comprising:
obtaining multiple spatially-displaced input images of a scene based on image data captured using multiple imaging sensors (Figs. 3, 4; steps 201-203; para. 0032; images 301, 302);
dividing each of the input images into multiple overlapping sub-images (Fig. 7; paras. 0054, 0055; dividing each image into multiple overlapping sub-images A-I having overlapped regions 602);
generating multiple overlapping sub-image gain maps based on the sub-images (Figs. 5-8; paras. 0046-0056, 0072; generating correction gains for pixels [as a gain map] in each overlapped region/sub-images A-I based on the overlapped region/sub-images A-I); and
combining the sub-image gain maps to produce a final gain map identifying relative gains of the imaging sensors with respective to one another, wherein an adjacent and overlapping pair of sub-image gain maps are combined by renormalizing gain values in at least one of the pair of sub-image gain maps so that average gain values in overlapping regions of the pair of sub-image gain maps are equal or substantially equal (Figs. 5-8; paras. 0046-0056, 0072; combining the gain maps A-I to generate a final gain map 601 identifying relative gains of the imaging sensors/pixels with respective to one another to correct shading; the adjacent and overlapped pair of gain maps B and C are combined by renormalizing gain values at the overlapped region 602 using a weighted averaging between gain values of the gain maps B and C in figure 8 and a low pass filter to correct mismatch at the overlapping region 602 making weighted averaging gain values in the overlapping region equal or substantially equal; same for other adjacent overlapped gain maps: C and F, F and I…),
but fails to teach
at least two of the multiple imaging sensors having different gains.
However, in the same field of endeavor Takeda teaches
at least two of the multiple imaging sensors having different gains (Fig. 2; para. 0075; different color pixels/imaging sensors having different gains).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Takeda in Shibata to have at least two of the multiple imaging sensors having different gains for effectively reducing color noise caused due to differences between the sensitivities of the color filters for respective colors yielding a predicted result.

Regarding claim 3, the combination of Shibata and Takeda teaches everything as claimed in claim 1. In addition, Shibata teaches wherein combining the sub-image gain maps comprises:
combining the pair of sub-image gain maps to produce a first intermediate gain map (Figs. 5-8; paras. 0046-0056, 0072; combining sub-image gain maps B and C to produce a combined gain map BC); and
combining the first intermediate gain map with a third sub-image gain map to produce a second intermediate gain map by renormalizing gain values in at least one of the first intermediate gain map and the third sub-image gain map (Figs. 5-8; paras. 0046-0056, 0072; combining the combined gain map BC with gain map F to produce a combined gain map BCF and so on to produce the final gain map 601).

Regarding claim 4, the combination of Shibata and Takeda teaches everything as claimed in claim 3. In addition, Shibata teaches further comprising:
renormalizing gain values in a last intermediate gain map to produce the final gain map (Figs. 5-8; paras. 0046-0056, 0072; renormalizing gain values in overlapped gain maps A to I to produce the final gain map 601).

Regarding claim 5, the combination of Shibata and Takeda teaches everything as claimed in claim 1. In addition, Shibata teaches wherein:
each sub-image gain map is normalized to have an average gain value equal to a specified value (Figs. 5-8; paras. 0046-0056, 0072; weighted average gain values having a specified value, i.e. one or other values); and
at least one of the average gain values in the overlapping regions of the pair of sub-image gain maps is not equal to the specified value prior to the renormalization (Figs. 5-8; paras. 0046-0056, 0072; applying a lower pass filter to the weighted average gain values would change them to gain values not equal to previous specified value).

Regarding claim 6, the combination of Shibata and Takeda teaches everything as claimed in claim 1. In addition, Shibata teaches wherein the overlapping sub-images comprise overlapping rectangular sub-images (Fig. 7).

Regarding claim 8, Shibata teaches An apparatus (Fig. 1) comprising:
at least one memory configured to store multiple spatially-displaced input images of a scene based on image data captured using multiple imaging sensors (Figs. 1, 4; paras. 0002, 0026, 0032-0034, 0061; CPU and memory of PC); and
at least one processor (Figs. 1, 4; paras. 0002, 0026, 0032-0034, 0061) configured to:
(corresponding features as presented above in claim 1),
but fails to teach
at least two of the multiple imaging sensors having different gains.
However, in the same field of endeavor Takeda teaches
at least two of the multiple imaging sensors having different gains (Fig. 2; para. 0075; different color pixels having different gains).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Takeda in Shibata to have at least two of the multiple imaging sensors having different gains for effectively reducing color noise caused due to differences between the sensitivities of the color filters for respective colors yielding a predicted result.

Regarding claims 10-13, claims 10-13 reciting features corresponding to claims 3-6 are also rejected for the same reasons above.

Regarding claim 15, Shibata in the combination of Shibata and Takeda teaches A non-transitory computer readable medium containing instructions that when executed cause at least one processor (Figs. 1, 4; paras. 0002, 0026, 0032-0034, 0061; CPU and memory of PC) to: (corresponding features as presented above in claim 1).

Regarding claims 16-19, claims 16-19 reciting features corresponding to claims 3-6 are also rejected for the same reasons above.

Claim(s) 2, 7, 9, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al  (US 2013/0329033 A1) in view of Takeda (US 20140027620 A1) as applied to claim 1, 8 or 15 above, and further in view of Wang et al (US 20180150684 A1).
Regarding claim 2, the combination of Shibata and Takeda teaches everything as claimed in claim 1, but fails to teach
wherein generating the multiple overlapping sub-image gain maps comprises generating the multiple overlapping sub-image gain maps in parallel using multiple processors or multiple processing cores.
However, in the same field of endeavor Wang teaches
wherein generating the multiple overlapping sub-image gain maps comprises generating the multiple overlapping sub-image gain maps in parallel using multiple processors or multiple processing cores (Fig. 2B; paras. 0075, 0079, 0068, 0150, 0141, 0174; high resolution image 202 is divided into overlapping sub-images 204; process the overlapping sub-images 204 in parallel by the multiple hardware modules 214 to generate overlapped feature maps 206; and merge the feature maps 206 to form a full feature map of the entire input image 202; boundaries of the sub-images 204 overlap by 16 pixels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Wang in the combination of Shibata and Takeda to have wherein generating the multiple overlapping sub-image gain maps comprises generating the multiple overlapping sub-image gain maps in parallel using multiple processors or multiple processing cores for speeding up the gain map generating process yielding a predicted result.

Regarding claim 7, the combination of Shibata and Takeda teaches everything as claimed in claim 1, but fails to teach
wherein boundaries of the sub-images overlap by between eight to sixteen pixels.
However, in the same field of endeavor Wang teaches
wherein boundaries of the sub-images overlap by between eight to sixteen pixels (Fig. 2B; paras. 0075, 0079, 0068, 0150, 0141, 0174; high resolution image 202 is divided into overlapping sub-images 204; process the overlapping sub-images 204 in parallel by the multiple hardware modules 214 to generate overlapped feature maps 206; and merge the feature maps 206 to form a full feature map of the entire input image 202; boundaries of the sub-images 204 overlap by 16 pixels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Wang in the combination of Shibata and Takeda to have wherein boundaries of the sub-images overlap by between eight to sixteen pixels for providing sufficient overlapping pixels between sub-images so that better smooth transition in the overlapping region of the final gain map can be obtained yielding a predicted result.

Regarding claims 9 and 14, claims 9 and 14 reciting features corresponding to claims 2 and 7 are also rejected for the same reasons above.

Regarding claim 20, claim 20 reciting features corresponding to claim 7 is also rejected for the same reasons above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696